 Case 4:12-cr-40080-JPG Document 76 Filed 06/17/20 Page 1 of 4 Page ID #206




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

  UNITED STATES OF AMERICA,

                 Plaintiff,

          v.                                               Case No. 12-cr-40080-JPG

  JASON S. THORNE,

                 Defendant.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the defendant’s sealed motion for compassionate

release pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194,

5239 (2018) (codified at 18 U.S.C. § 3582(c)(1)(A)) (Doc. 71). Because it was not clear from

the motion whether the defendant had exhausted his remedies as set forth in the statute before

filing the motion, the Court ordered the defendant to submit evidence that he had satisfied the

exhaustion requirement. The defendant has responded (Doc. 75).

       The First Step Act expanded the existing compassionate release provisions of federal law

by opening the door for a defendant to move for compassionate release rather than only allowing

the Director of the Bureau of Prisons (“BOP”) to so move. First Step Act, § 603(b)(1) (codified

at 18 U.S.C. § 3582(c)(1)(A)). The relevant portion of the law provides:

       (c) Modification of an imposed term of imprisonment.—The court may not modify a
       term of imprisonment once it has been imposed except that—
              (1) in any case—
                      (A) the court, upon motion of the Director of the Bureau of Prisons, or
                      upon motion of the defendant after the defendant has fully exhausted all
                      administrative rights to appeal a failure of the Bureau of Prisons to bring a
                      motion on the defendant’s behalf or the lapse of 30 days from the receipt
                      of such a request by the warden of the defendant’s facility, whichever is
                      earlier, may reduce the term of imprisonment (and may impose a term of
                      probation or supervised release with or without conditions that does not
                      exceed the unserved portion of the original term of imprisonment), after
 Case 4:12-cr-40080-JPG Document 76 Filed 06/17/20 Page 2 of 4 Page ID #207




                       considering the factors set forth in section 3553(a) to the extent that they
                       are applicable, if it finds that—
                               (i) extraordinary and compelling reasons warrant such a
                               reduction. . .
                       and that such a reduction is consistent with applicable policy statements
                       issued by the Sentencing Commission. . . .

18 U.S.C. § 3582(c)(1)(A).

       The exhaustion of remedies portion of this statute provides that the defendant may file a

motion for compassionate release after the earlier of two events: (1) “fully exhaust[ing] all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion” or (2) “the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility.”

As a practical matter, (2) will almost always provide the relevant exhaustion mark because it is

virtually impossible to exhaust the BOP’s comprehensive administrative remedy process within

30 days.

       The 30-day period is mandated by statute and is therefore not waivable or excusable by

the Court. Exhaustion requirements may be waived or excused if Congress does not mandate

them. For example, in McCarthy v. Madigan, 503 U.S. 140, 146-49 (1992), the Supreme Court

held that exhaustion was waivable for Bivens actions at the court’s discretion in special

circumstances. However, that was before Congress mandated exhaustion in the Prison

Litigation Reform Act of 1996 (“PLRA”), 42 U.S.C. § 1997e(a), and the McCarthy Court noted,

“Where Congress specifically mandates, exhaustion is required,” McCarthy, 503 U.S.. at 144.

This was borne out in Ross v. Blake, 136 S. Ct. 1850 (2016), a post-PLRA case. There, the

Supreme Court held that, in light of Congress’s clear mandate of exhaustion in the PLRA, a court

has no discretion to excuse the failure to exhaust available administrative remedies. Id. at 1856-

57.

                                                 2
 Case 4:12-cr-40080-JPG Document 76 Filed 06/17/20 Page 3 of 4 Page ID #208




       The same is true for Congress’s clear exhaustion requirement for the First Step Act’s

compassionate release provision. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

(holding defendant’s failure to exhaust “presents a glaring roadblock foreclosing compassionate

release”); see United States v. Alam, No. 20-1298, 2020 WL 2845694, at *5 (6th Cir. June 2,

2020); United States v. Banks, No. 03-cr-40019-JPG, 2020 WL 3077316, at *2 (S.D. Ill. June 10,

2020); but see Valentine v. Collier, 956 F.3d 797, 807 (5th Cir. 2020) (Higginson, J., concurring

in judgment). Where an inmate has not satisfied either option for exhausting his administrative

remedies for compassionate release before filing his motion, the Court should deny the

defendant’s motion without prejudice to another motion filed after exhaustion. Alam, 2020 WL

2845694, at *5.

       Thorne had not exhausted his administrative remedies when he filed his motion. On

April 8, 2020, Thorne submitted a request to the BOP to move for his compassionate release; he

claims the warden received the request the same day. However, Thorne mailed his motion for

compassionate release on or about April 20, 2020, well before 30 days had passed from his

request to the warden. It is clear that Thorne filed his motion for compassionate release before

completing either of the methods for exhaustion listed in the First Step Act, so his motion is

premature. The Court is sympathetic to Thorne’s position that the 30 days have now passed so

the Court should entertain his motion, but Congress has not authorized the Court to do this,

opting instead to give the BOP 30 days exclusively to consider an inmate’s request before the

inmate can file his own motion. See Perez v. Wis. Dep’t of Corr., 182 F.3d 532, 535 (7th Cir.

1999) (holding that under PLRA, “the district court lacks discretion to resolve the claim on the

merits, even if the prisoner exhausts intra-prison remedies before judgment”).


                                                 3
 Case 4:12-cr-40080-JPG Document 76 Filed 06/17/20 Page 4 of 4 Page ID #209




       Accordingly, the Court DENIES the defendant’s motion (Doc. 71) without prejudice to

another motion filed after fully exhausting all administrative rights to appeal a failure of the BOP

to bring a motion or the lapse of 30 days from the date the warden received his request,

whichever is earlier. Because 30 days have passed since the defendant’s request to the warden,

he is free to file another motion now.

IT IS SO ORDERED.
DATED: June 17, 2020

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                 4
